03/20/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                        Assigned on Briefs February 27, 2018

       STATE OF TENNESSEE v. JONATHAN EUGENE GOODWIN

                 Appeal from the Criminal Court for Carter County
                 Nos. 23644, 23646, & 23876    Lisa N. Rice, Judge


                            No. E2017-01377-CCA-R3-CD


The Defendant, Jonathan Eugene Goodwin, appeals as of right from the Carter County
Criminal Court’s revocation of his community corrections sentence and order of
incarceration for the remainder of his six-year sentence. The Defendant contends that the
trial court abused its discretion in ordering execution of his sentence. Following our
review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Jeffery C. Kelly, District Public Defender; and Wesley K. Taylor, Assistant District
Public Defender, for the appellant, Jonathan Eugene Goodwin.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Anthony Wade Clark, District Attorney General; and Matthew Edward
Roark, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                             FACTUAL BACKGROUND

       On November 7, 2016, the Defendant pled guilty to driving on a suspended license
(6th offense), Tenn. Code Ann. § 55-12-131; simple possession of a Schedule II
controlled substance, Tenn. Code Ann. § 39-17-418; possession of drug paraphernalia,
Tenn. Code Ann. § 39-17-425; promotion of methamphetamine manufacturing, Tenn.
Code Ann. § 39-17-433; and felony failure to appear, Tenn. Code Ann. § 39-16-609. The
Defendant received an agreed-upon sentence of six years with the sentence to be served
on community corrections.
       According to the Alternative Community Corrections Program’s violation report,
the Defendant reported for his intake appointment with community corrections on
November 16, 2016, and tested positive for amphetamine and methamphetamine. The
Defendant signed a confession report that he had used methamphetamine, marijuana, and
possibly methadone. The Defendant again tested positive for amphetamine and
methamphetamine on November 23, 2016. Without communicating with his case officer,
the Defendant failed to report for an office visit and a treatment class on November 29,
2016. The trial court issued a warrant on December 7, 2016, for violation of community
corrections by failing to report as ordered and testing positive for drugs.

       The Defendant was arrested on January 10, 2017, based on the warrant alleging
community corrections violations. On February 27, 2017, the Defendant upon the advice
of counsel entered a guilty plea for a December 16, 2016 shoplifting charge in
Washington County General Sessions Court. An amended affidavit for the violation of
community corrections was filed on April 3, 2017, to include the additional grounds that
the Defendant had committed the offense of shoplifting on December 16, 2016, and that
the Defendant, in connection with the shoplifting offense, associated with two individuals
of bad reputation who had in their possession drug paraphernalia, methamphetamine, and
paraphernalia for the manufacturing of methamphetamine.

       The trial court held a revocation hearing on June 19, 2017. At the hearing, the
Defendant admitted to violating his community corrections sentence but asked the trial
court to reinstate him to community corrections. The Defendant testified that he was
suffering from depression and drug addiction at the time of his original sentence but that
he now had the tools to succeed in the community corrections program. At the
revocation hearing, the Defendant testified, “I’m in a lot better health, a lot better strong-
minded. . . . In the beginning I wasn’t clean when I went to [community corrections] . . . .
I would like to have a chance to — to prove to the courts that I can do [community
corrections].” The Defendant also testified that he now had his depression medication
under control, had been drug-free for at least seven months, had no desire to restart his
drug use, and had a potential employment opportunity.

       The trial court noted that the Defendant “ha[d] eight different violation of
probation notations in the report prepared by the Department of Correction[] reflecting
that he ha[d] a history of fail[ing] to comply with conditions of release or alternatives to
incarceration.” The court noted that this history began in 2011 and followed a pattern of
testing positive upon release; failing to report to treatment classes; and subsequently
having probation revoked. The court noted that this pattern was “mimicked here” with
the community corrections sentence and found the Defendant unlikely to succeed on
alternative release. The trial court found the Defendant in violation of his community
corrections and revoked his alternative release. The court ordered the Defendant to serve

                                             -2-
the balance of his six-year sentence in confinement with credit for previous time served
and credit for time on community corrections when he was not in violation. The
Defendant perfected a timely appeal.

                                       ANALYSIS

        The Defendant contends that the trial court abused its discretion in ordering his
sentence into execution because this was his first violation and he had made genuine
efforts to resolve the issues that led to the violation. The State responds that the record
supports the trial court’s decision.

       The Tennessee Supreme Court has held that the same principles that apply in the
revocation of probation also apply in the revocation of community corrections. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation of community corrections, like
the revocation of probation, rests within the sound discretion of the trial court. Id. An
appellate court will uphold a trial court’s decision to revoke probation or community
corrections absent an abuse of discretion. State v. Beard, 189 S.W.3d 730, 735 (Tenn.
Crim. App. 2005); State v. Webb, 130 S.W.3d 799, 842 (Tenn. Crim. App. 2003)
(quoting Harkins, 811 S.W.2d at 82).

       The community corrections program was created as an alternative to incarceration
that provides flexibility and promotes accountability, while reducing the number of
“nonviolent felony offenders” in the state prison system. Tenn. Code Ann. § 40-36-104;
see also State v. Estep, 854 S.W.2d 124, 126–27 (Tenn. Crim. App. 1992) (“[T]he
community corrections sentence provides a desired degree of flexibility that may be both
beneficial to the defendant yet serve legitimate societal purposes.”). While the program
provides defendants with freedom that would otherwise be removed if the defendant had
been incarcerated, there are specific remedies available to the trial court to ensure that
those who fail to comply with the program are sufficiently penalized for their
noncompliance. See Tenn. Code Ann. § 40-36-106(e)(4).

       Pursuant to Tennessee Code Annotated section 40-35-311(e), the trial court is
required only to find that the violation of a community corrections sentence occurred by a
preponderance of the evidence. Once there is sufficient evidence to establish a violation
of a community corrections sentence, the trial court has the authority to revoke the
community corrections sentence. See Tenn. Code Ann. § 40-36-106(e). The trial court
may then “resentence the defendant to any appropriate sentencing alternative, including
incarceration, for any period of time up to the maximum sentence provided for the
offense committed, less any time actually served in any community-based alternative to
incarceration.” Tenn. Code Ann. § 40-36-106(e)(4).


                                            -3-
        The trial court needed only to find that a revocation of the Defendant’s sentence
was warranted by a preponderance of the evidence. The Defendant does not dispute that
he was in violation of the terms of his sentence and does not contest the trial court’s
revocation of his community corrections sentence. The Defendant tested positive for
amphetamine and methamphetamine on two separate occasions and absconded from
community corrections supervision. The Defendant also violated his sentence by
committing a new offense and by associating with people of bad reputation. Having
revoked the Defendant’s community corrections sentence, it was within the trial court’s
discretion to order the Defendant to serve the remainder of his sentence in confinement.
Furthermore, the trial court’s decision to do so was supported by the Defendant’s long
history of failing to comply with the conditions of alternative sentencing to incarceration.
Accordingly, we conclude that the trial court did not abuse its discretion and that this
issue is without merit. The Defendant is not entitled to relief.

                                     CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of
the trial court are affirmed.
                                                  _________________________________
                                                  D. KELLY THOMAS, JR., JUDGE




                                            -4-